In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an award of child support, the appeal is from an order of the Family Court, Suffolk County (Dounias, J.), dated December 3, 2001, which, after a hearing, determined that the appellant is the father of the child.
Ordered that the notice of appeal from the order is deemed to be an application for leave to appeal and leave is granted (see Matter of Jane PP. v Paul QQ., 64 NY2d 15; Matter of Cheryl B. v Troy P., 265 AD2d 551); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The record supports the hearing court’s conclusion that the petitioner established, by clear and convincing evidence (see Matter of Commissioner of Social Servs. [Patricia A.] v Philip De G., 59 NY2d 137), that the appellant is the father of the subject child (see Family Ct Act § 532 [a]; Matter of Cosgriff v *384Vivinetto, 270 AD2d 347; Matter of Department-of Social Servs. [Kimberly R.G.] v John James H., 249 AD2d 545). Ritter, J.P., Altman, S. Miller and Townes, JJ., concur.